                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE

UNITED STATES OF AMERICA,                       )
                                                )
                               Plaintiff,       )
                                                )
                      v.                        )
                                                )                   No. 3:18-CR-147-TAV-HBG
OLIVIA T. FLOYD,                                )
                                                )
                               Defendant.       )
                                                )


                                MEMORANDUM AND ORDER

       All pretrial motions in this case have been referred to the undersigned pursuant to 28 U.S.C.

§ 636(b) for disposition or report and recommendation regarding disposition by the District Judge,

as may be appropriate. The parties appeared before the Court on December 4, 2018, for a motion

hearing on defense counsel’s Motion to Relieve Counsel of Representation [Doc. 198], filed on

November 14, 2018.         Assistant United States Attorney Caryn L. Hebets represented the

Government. Attorney Randall E. Reagan appeared on behalf of Defendant Floyd, who was also

present.

       On November 7, 2018, the undersigned appointed [Doc. 133] Mr. Reagan to represent the

Defendant in this case. Mr. Reagan now asks to be relieved of his representation of Defendant

Floyd, because he has an actual conflict of interest. At the motion hearing, Mr. Reagan stated that

he had confirmed with the Tennessee Board of Professional Responsibility that the conflict

prevented him from representing Defendant Floyd. Mr. Reagan said that he had discussed his

motion with Defendant Floyd, who understands his need to withdraw and does not object. AUSA

Hebets stated that the Government takes no position with regard to the motion.
       The Sixth Amendment right to counsel encompasses the right to have an attorney who does

not have a conflict arising from simultaneous representation of clients with conflicting interests.

See Glasser v. United States, 315 U.S. 60, 70 (1942), superseded by statute as held in Bourjaily v.

U.S., 483 U.S. 171 (1987) (regarding the admission of co-conspirator’s statements). In light of the

existence of an actual conflict in this case, the Court finds that good cause exists to grant defense

counsel’s motion to withdraw, the same [Doc. 198] is GRANTED, and Mr. Reagan is relieved as

counsel of record for Defendant Floyd. See also Wilson v. Mintzes, 761 F.2d 275, 280 (6th Cir.

1985) (holding that a defendant seeking to substitute counsel must show good cause).

       The Court recognizes the need for the Defendant to be represented continuously by

conflict-free counsel. Attorney James H. Varner, Jr., appeared and agreed to accept representation

of the Defendant. The Court therefore and hereby SUBSTITTUES and APPOINTS Mr. Varner

as Defendant Floyd’s counsel of record under the Criminal Justice Act (“CJA”), 18 U.S.C. §

3006A. Mr. Reagan stated that he and Mr. Varner have already discussed the exchange of the

Defendant’s file.

       Mr. Varner said that he would be joining in the motions to continue the December 18, 2018

trial date and other deadlines, which the Court would address at the pretrial conference later that

morning. Defendant Floyd agreed that Mr. Varner needed additional time to prepare the case for

trial and that she was waiving her right to a speedy trial. She informed Mr. Varner that she did not

want to stay for the pretrial conference.

       Accordingly, it is ORDERED:

          (1) Attorney Randall E. Reagan’s Motion to Relieve Counsel of
              Representation [Doc. 198] due to an actual conflict of interest is
              GRANTED;


                                                 2
 (2) Mr. Reagan is RELIEVED as counsel of record for Defendant
     Floyd and is DIRECTED to transfer the Defendant’s file and any
     discovery to new counsel as soon as possible; and

 (3) Attorney James H. Varner, Jr., is SUBSTITUTED and
     APPOINTED as the Defendant’s counsel of record under the CJA.

IT IS SO ORDERED.

                                ENTER:



                                United States Magistrate Judge




                                   3
